COURT OF APPEALS OF VIRGINIA


Present: Judges Koontz, Willis and Senior Judge Hodges
Argued at Salem, Virginia


DONALD E. WILLIAMS,
COMMISSIONER OF THE DEPARTMENT
OF MOTOR VEHICLES OF THE
COMMONWEALTH OF VIRGINIA                        OPINION BY
                                       JUDGE JERE M. H. WILLIS, JR.
v.           Record No. 0820-94-3              JULY 5, 1995

COOPER BAILEY TERRY

                FROM THE CIRCUIT COURT OF HENRY COUNTY
                       David V. Williams, Judge

             Eric K. G. Fiske, Assistant Attorney General
             (James S. Gilmore, III, Attorney General, on
             briefs), for appellant.

             Ebb H. Williams, III (Ebb H. Williams, III,
             P.C., on brief), for appellee.



        By Order of Revocation and Suspension dated September 8,

1993, the Department of Motor Vehicles revoked Cooper Bailey

Terry's motor vehicle operator's license on the basis of his July

20, 1993 conviction in South Carolina of "driving while intox,

1st."    The order cited as "statutory authority" Code §§ 46.2-389

and 46.2-434, upon which statutes this case focuses.       Terry filed

in the trial court a Bill of Complaint for Injunction, praying

that the Commissioner of the Department of Motor Vehicles (the

Commissioner) be enjoined from issuing the Order of Revocation

and Suspension.    The trial court ruled that Code § 46.2-389

governed the case and that Terry's South Carolina conviction did

not bring him within the operation of that statute.      It decreed

that the Order of Revocation and Suspension be reversed and
vacated and that the Commissioner should remove the September 8,

1993 revocation from Terry's driving record.

     On appeal, the Commissioner contends (1) that the trial

court applied the wrong statute in constructing its comparative

analysis of the Virginia and South Carolina driving while

intoxicated statutes, and (2) that the trial court erred in

concluding that the South Carolina statute did not substantially

parallel and conform to the Virginia statute.   We conclude that

Code § 46.2-434, not § 46.2-389, controls the case.    Therefore,

we reverse the judgment of the trial court and remand the case

for retrial under the provisions of Code § 46.2-434.
     On July 2, 1993, Terry was arrested in Marlboro County,

South Carolina and charged with "D.U.I. 1st."   The uniform

traffic ticket referenced South Carolina Code § 56-5-1520, but

the parties agree that the correct reference was § 56-5-2930,

which makes it "unlawful for narcotic users or persons under

influence of liquor, drugs or like substances, to drive."     The

traffic ticket noted "B.A. level 0-15."   The lower left quadrant

of the ticket contains blanks to be filled and blocks to be

checked indicating proceedings and disposition at trial.      The

relevant completed portions of this section state that trial was

held July 20, 1993; Terry did not appear; he forfeited his bond;

and a fine of $298.25 was imposed.   No plea is noted.   No

disposition is set forth.   No offense is stated as to which any

presumed disposition might apply.




                                 2
     Code § 46.2-389 provides, in pertinent part:
          The Commissioner shall forthwith revoke . . . the
          driver's license of any resident or nonresident on
          receiving a record of his conviction . . . of any
          of the following crimes, committed in violation of
          a state law or a valid county, city or town
          ordinance or law of the United States
          substantially paralleling and substantially
          conforming to a like state law . . . :

                 *    *    *    *    *    *     *

          2. Violation of § 18.2-266, § 18.2-272,
          subsection A of § 46.2-341.24 or violation of a
          valid local ordinance paralleling and
          substantially conforming to § 18.2-266 or § 18.2-
          272; . . . .
     Code § 46.2-434 provides, in pertinent part:

          The Commissioner shall suspend or revoke the
          license     . . . of any resident of the
          Commonwealth upon receiving notice of his
          conviction, in a court of competent jurisdiction
          of the Commonwealth, any other state of the United
          States, the United States, Canada or its provinces
          or any territorial subdivision of such state or
          country, of an offense therein which, if committed
          in the Commonwealth, would be grounds for the
          suspension or revocation of the license granted to
          him . . . .


     Ruling that Code § 46.2-389 controlled the case, the trial

court constructed a five point analysis, comparing South Carolina

Code § 56-5-2930 to Virginia Code § 18.2-266, which, together

with Code § 46.2-341.24(A), proscribes operation of a motor

vehicle while under the influence of alcohol.   The trial court

concluded that the South Carolina statute did not substantially

parallel and conform to the Virginia statute.   It held that

Terry's South Carolina conviction did not bring him within the



                                3
operation of Code § 46.2-389.

     Code § 46.2-389 does not address the case of a Virginia

resident convicted in the court of a foreign state.      Rather, this

statute requires the Commissioner to revoke motor vehicle

operating privileges based upon convictions suffered by residents

or nonresidents within Virginia.       A careful reading of the

statute requires this holding.

     Code § 46.2-389 requires revocation of the driver's license

of "any resident or nonresident."      Virginia lacks jurisdiction to

revoke the foreign-issued driver's license of a nonresident

convicted in another state.
     Code § 46.2-389 sets forth three jurisdictional categories

of violation:   (1) a state law, (2) a valid county, city, or town

ordinance, (3) law of the United States.      These three categories

are followed by the modifying clause "substantially paralleling

and substantially conforming to a like state law."      This

modifying clause is facially ambiguous.      It can be read to modify

only the third category, law of the United States, to which it is

immediately attached.   It can be read to modify the entire three

element sequence.   However, reading the statute in the context of

its plain purpose resolves that facial ambiguity.      If the term "a

like state law" is read to embrace the law of any state, the

statute would operate upon a conviction under a South Carolina

law that substantially paralleled and conformed to the law of any

other state.    Plainly, that is not the legislature's purpose.   We




                                   4
hold, therefore, that the standard defined by the term "state

law" is the standard of Virginia law, and that the term "state

law" means a law of this state.    Thus, we construe Code

§ 46.2-389 to control cases involving convictions under (1) a law

of this state, (2) a valid county, city or town ordinance of this

state, or (3) a law of the United States substantially

paralleling and substantially conforming to a like law of this

state.    This case involves no such conviction.
         Code § 46.2-434 embraces the case of a Virginia resident

convicted in a foreign jurisdiction.     If the conviction suffered

is such that it would be ground for suspension or revocation of

license in Virginia, Code § 46.2-434 requires the Commissioner to

impose such a suspension or revocation.

     The trial court limited its analysis to the criteria of Code

§ 46.2-389.    It made no determination as to the correctness of

the Commissioner's action under Code § 46.2-434, the applicable

statute.    Therefore, we remand this case to the trial court for

retrial under Code § 46.2-434.

     The judgment of the trial court is reversed and the case is

remanded.

                                       Reversed and remanded.




                                   5